MEMORANDUM ***
Monica Hoeft appeals pro se from the district court’s affirmance of the Administrative Law Judge’s (“ALJ”) denial of Disability Insurance Benefits. Hoeft alleges disability due to depression, anxiety, sleep problems, and blackout spells. The ALJ found Hoeft not completely credible regarding her subjective symptoms. He also determined that her mental impairments did not meet any of the Listings under section 12.04, see 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.04, and that she can perform jobs existing in significant numbers in the national economy, as long as those jobs do not include social contact. Hoeft has appealed these determinations to this court.
The ALJ made an adverse credibility finding on the basis of the inconsistency between Hoeft’s position that she cannot work because of her depression and her near completion of an online law degree during the same time. The ALJ also pointed out that she reported to doctors that she was “doing wonderfully” on her medications. These are “specific, cogent reasons” for finding Hoeft not credible with respect to her subjective symptoms. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.1998) (citation omitted); see also Lester v. Chater, 81 F.3d 821, 834 (9th Cir.1995).
The ALJ followed the five-step disability analysis set forth in the regulations, see 20 C.F.R. § 404.1520(a)(4)(i)-(v), and more than a scintilla of evidence supports his determination at each step, Sousa v. Calla*563han, 143 F.3d 1240, 1243 (9th Cir.1998). “[W]e may not substitute our judgment for that of the ALJ.” Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196 (9th Cir.2004) (citation omitted).
Accordingly, the district court’s decision upholding the ALJ’s denial of benefits is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.